DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/17/2022 has been entered.
 
Response to Amendment
The Applicant’s amendment filed on 05/17/2022 has been fully considered and made of record.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7, line 1-3 recites that the component is reinstalled into the gas turbine engine or installed into a different gas turbine engine without mechanical repair of the component which is unclear is to what exactly “mechanical repair” pertains to.  The specification does not provide any details and support as to what is constituted as a mechanical repair.  Consider the broadest reasonable claim interpretation, the examiner considers only cutting a damaged portion of the component and attaching using conventional techniques such as welding, brazing or by adhesive a new portion in place of the removed portion would be considered as a mechanical repair. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7, 8, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Hu et al. (US 20060045785A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Hu et al. (US 20060045785A1) or in further alternative, under 35 U.S.C. 103 as obvious over Hu et al. (US 20060045785A1) in view of Bewlay et al. (US 10,384,808).
As applied to claims 1-5, Hu et al. teach a method of servicing a gas turbine engine, comprising removing a component comprising a titanium alloy from the gas turbine engine after operating the gas turbine engine with the component in service (paragraphs [0015] and [0024]); subjecting the component to heat treatment (abstract, lines 1-10); and re-installing the component into the gas turbine engine or installing the component into a different gas turbine engine. Hu et al. teach that removing the component from the gas turbine engine is performed in response to predetermined criteria of operating the gas turbine engine (stress loadings and impact by foreign objects during engine operation, paragraph [0004], lines 4-7).
Hu et al. teach the invention cited including wherein removing of the component from the gas turbine engine is performed in response to predetermined criteria of operating the gas turbine engine including a cumulative time, a cumulative number of operation cycles, a stress level applied to said component of the gas turbine engine, (stress loadings and impact by foreign objects during engine operation, paragraph [0004], lines 4-7).
The examiner’s position is that by repairing a titanium component of a gas turbine engine that has been degraded due to erosion and foreign object damage (paragraph [0015]) then Hu et al. inherently teach the steps of removing the damaged component after operating the engine (that causes the damage) and the step of re-installing it into the gas turbine engine or installing it in a different engine subsequent to the repair process.  
Furthermore, the examiner’s position is that considering the broadest reasonable claim interpretation, the fact that the LPC/HPC components are subjected to stress loadings during turbine engine operation, and also are impacted by foreign objects such as sand, dirt, and other such debris (paragraph [0004], lines 4-7), then this knowledge is considered as a “predetermined criteria” meaning that Hu et al. understands that before even operation of the engine, based on this criteria, the service will be needed.
Alternatively, if the Applicant does not agree that Hu et al. inherently teach the steps of removing the damaged component after operating the engine and re-installing it into the gas turbine engine or installing it in a different engine subsequent to the repair process, then it would have been obvious to one of ordinary skill in the art at the time the invention was filed to employ the removing and reinstalling steps into the method of Hu et al., as an effective means of repairing the degraded and damaged component and re-using the repaired component in the same or a different gas turbine engine in order to salvage the part and avoid replacing the component with a new one that would incur significant operating expenses (paragraph [0004]) .
In further alternative, if Applicant does not agree that Hu et al. teaches that removing of the component from the gas turbine engine is performed in response to predetermined criteria of operating the gas turbine engine, then Bewlay et al. teach a turbine engine maintenance system including a control system with one or more controllers to determine and adjust the maintenance date based on needs of an aircraft fleet (abstract, lines 1-10).  Bewlay et al. teach that different components and features of the engine react differently to engine wear and use over time, depending on factors such as the extent of use and environmental conditions to which the engine is exposed (page 1, col. 1, lines 10-15).  Bewlay et al. further teach that the engine controllers can also determine a coating restoration schedule that is optimal given a specified optimization objective (e.g., prolong engine left, improve performance, or improve efficiency), based on historical engine date and/or other engine operational date.  The one or more engine controllers make the determinations by making calculations using an algorithm, comparing data to historical engine data in a look-up table, or the like (paragraph bridging cols. 2-3).  Bewlay et al. teach that other parameters may include operational parameters indicative of operations or work performed by the engine or components of the engine. In one embodiment, the operational parameters may indicate the temperature (i.e., thermal stress), air flow, time of usage (cumulative time of operation and cumulative number of operation cycles), etc., of hot gas components of the engine, such as that of a combustor, turbine blade, turbine vane, turbine vane, turbine shroud, and/or combustor fuel nozzle (col. 6, lines 35-41).  Bewlay et al. teach that an engine performance monitoring system 226 is also in communication with the processor 212, memory 214 and communication subsystem 216 of the engine monitoring controller 210. The engine performance monitoring system 226 includes sensors 228 and 230 in the engine 102 that measure real-time parameters of the engine. In one embodiment, sensor 228 is a temperature sensor that measures the air temperature of air entering the engine and sensor 230 is a temperature sensor that measures the air temperature of the exhaust existing the engine 102. In another embodiment, one of the sensors 228 or 230 is a mass flow sensor. The sensors 228 and 230 take real time measurements that are communicated to the processor 212 and memory 214 of the engine monitoring controller 210 (col. 9, lines 43-56, Figs. 1, 3 and 4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to employ into the method of Hu et al., a predetermined criteria of operating the gas turbine engine including a cumulative time of operation, a cumulative number of operation and a stress level and a controller including a microprocessor operatively connected to sensors that monitor the predetermined criteria to allow the removal of the gas turbine engine in response to the predetermined criteria, as taught by Bewlay et al., as an effective means of maintaining the turbine engine in a timely fashion to ensure the engine is optimally performing without subjecting the aircraft to significant down time and expense.

As applied to claim 7, Hu et al. as modified by Bewlay et al. teach the invention cited.  Furthermore, Hu et al. explicitly teach the need and use of new and more efficient repair methods and that conventional weld processes are inefficient in terms of both time and expense and as such are not being utilized (paragraphs [0006] and [0018]).  As such, Hu et al. explicitly teach that the heat treated component is re-installed into the gas turbine engine or installed into a different gas turbine engine without mechanical repair of the component.

As applied to claim 8, Hu et al. as modified by Bewlay et al. teach the invention cited including wherein the component is selected from a rotor hub or a bladed rotor hub (paragraph [0020], line 25 and last line).

As applied to claims 13 and 14, Hu et al. as modified by Bewlay et al. teach the invention cited including wherein the titanium alloy includes an alpha phase and a beta phase and wherein the titanium is Ti-6Al-4V (see Hu et al., claims 12 and 23).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 20060045785A1) in view of Bewlay et al. (US 10,384,808) as applied to claim 1 above, and further in view of either Eylon et al. (US 4,482,398) or Glavicic (US 10,323,312). 
As applied to claim 6, Hu et al. as modified by Bewlay et al. teach the invention cited including heat treating the titanium alloy component but do not explicitly teach the heat treatment is performed below a beta transus temperature of the titanium alloy.
Eylon et al. teach a well-known method of refining microstructures of gas turbine engine components made of titanium alloy (title, col. 5, lines 19-25) wherein the article is aged by heating about 10-20 percent below the beta transus temperature which would increase the beta grain size thus, improving the susceptibility to the fatigue crack growth (col. 3, lines 63-68, col. 4, lines 3-5, 8-11, 22-24).  
Glavicic teaches that microtexture is a phenomenon in which relatively large, localized regions of a certain material phase have a substantially common crystallographic orientation. Glavicic teaches that regions of microtexture that exceed a threshold size in at least one dimension are presently believed to be a cause of dwell fatigue in some titanium alloys and further teaches that titanium alloys with reduced microtexture may exhibit less anisotropic mechanical properties than titanium alloys with greater amounts of microtexture, may be less susceptible to cold dwell fatigue, or both (col. 1, lines 16-36).  As such, Glavicic teaches a simple and relatively less expensive method of using a series of heat treatment steps that break up zones of microtexture in the titanium alloy and thus, reducing the microtexture which would result in lowering the susceptibility to dwell fatigue (col. 6, lines 13-23, Fig. 1).  Glavicic teaches that the heat treatment steps are conducted at temperatures below the beta transus transition temperature of the titanium alloy (see Glavicic, claims 5-6).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to perform the heat treatment step of Hu et al. as modified by Bewlay et al. below the beta transus temperature of the titanium alloy, as taught by either Eylon et al. or Glavicic, as an effective means of reducing the undesirable grain sizes and microtextures and thus, enhance the fatigue strength and prolong the operational life of the component in a high temperature and high corrosive environment.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 20060045785A1) in view of Bewlay et al. (US 10,384,808) as applied to claim 1 above, and further in view of Decker (US 9,103,002).
As applied to claims 9 and 10, Hu et al. as modified by Bewlay et al. teach the invention cited including heat treating the titanium alloy component but do not explicitly teach wherein prior to the heat treatment the titanium alloy includes dislocations in metal grains in the titanium alloy and wherein the heat treatment annihilates said dislocations.
Decker teaches that it is well-known to subject a turbine engine component (turbocharger compressor wheel 10, Fig. 1) made of titanium alloy (abstract) to heat treatment (annealed) to remove crystal defects such as dislocations (paragraph bridging cols. 3-4).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to employ into the method of Hu et al. as modified by Bewlay et al., the heat treatment step such that it would remove all the crystal defects such as the dislocations that were present in the alloy, as taught by Decker, as an effective means of producing isotropic strength throughout the component that would enhance and prolong the operational life of the component in a high temperature and high corrosive environment.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 20060045785A1) in view of Bewlay et al. (US 10,384,808) as applied to claim 1 above, and further in view of Ishida et al. (US 7,338,631).
As applied to claim 11, Hu et al. as modified by Bewlay et al. teach the invention cited including heat treating the titanium alloy component but do not explicitly teach wherein the titanium alloy includes soft grains oriented for slip and hard grains not oriented for slip.
Ishida et al. teach a metallic alloy (copper containing titanium, col. 4, lines 17-23) wherein the alloy contains the combination of fine grains and coarse grains that serves to suppress cross-slip formed at the interface between the grains (boundaries between the soft grains and the coarse grains), thereby to impart good balance between the strength and elongation to the alloy and to prevent deterioration of stress relaxation resistance of the alloy composed of only fine grains (col. 3, lines 53-60).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to employ into the method of Hu et al. as modified by Bewlay et al., an alloy composition to include both soft grains oriented for slip and hard grains not oriented for slip, as taught by Ishida et al., as an effective means of providing the alloy with an enhanced strength and durability thus, prolonging the operational life of the component in a high temperature, high stress and high corrosive environment.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 20060045785A1) in view of Bewlay et al. (US 10,384,808) and Ishida et al. (US 7,338,631) as applied to claim 11 above, and further in view of Decker (US 9,103,002) and as evident by Derrien et al. (US 20140286783A1).
As applied to claim 11, Hu et al. as modified by Bewlay et al. and Ishida et al. teach the invention cited including heat treating the titanium alloy component and that the titanium alloy includes soft grains oriented for slip and hard grains not oriented for slip but do not explicitly teach wherein prior to the heat treatment the titanium alloy includes dislocations at boundaries between the soft grains and the hard grains, and the heat treatment annihilates said dislocations.
Decker teaches that it is well-known to subject a turbine engine component (turbocharger compressor wheel 10, Fig. 1) made of titanium alloy (abstract) to heat treatment (annealed) to remove crystal defects such as dislocations (paragraph bridging cols. 3-4).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to employ into the method of Hu et al. as modified by Bewlay et al. and Ishida et al., the heat treatment step such that it would remove all the crystal defects such as the dislocations that were present in the alloy (i.e., at the any boundary interface), as taught by Decker, as an effective means of producing isotropic strength throughout the component that would enhance and prolong the operational life of the component in a high temperature and high corrosive environment preventing premature collapse of the alloy.
Regarding he limitation “the dislocations formed after the component is subjected to prolonged and/or cycled periods of stress at temperatures less than about 400° F, leading to cold dwell fatigue,” it is the examiner’s position that any material that has been subjected to some number of cycles at temperatures below 400° F will inherently possess some amount of fatigue as evident by Derrien et al.  Derrien et al. teach a method of fatigue testing a titanium alloy wherein at a relatively low temperature (lower than 200° C which is equivalent to 392° F) when a maximum load is maintained on the material a dwell effect would develop that can result in premature collapse (paragraph [0006]).
Response to Arguments
Applicant's arguments filed 05/17/2022 have been fully considered but they are not persuasive. 
As for rejection of claim 7 under 112, second paragraph, Applicant points to paragraph [0009] of specification without further clarifying and defining what exactly the term "without mechanical repair of component" means. Applicant further argues that one of ordinary skill in art would know what this means. The examiner respectfully disagrees with such argument and submits that support for such general term is not explicitly or implicitly defined in the originally filed disclosure. 
As for rejection of claims 1-14, in particular independent claim 1, as anticipated under 35 U.S.C. 102(a)(1) by Hu et al. or, in the alternative, under 35 U.S.C. 103 as obvious over Hu et al. or further alternative, under Hu et al. in view of Bewlay et al., Applicant argues that claim 1 is directed to a heat treatment only process with no mechanical repairs (Remarks, page 2, paragraph 3). The examiner respectfully disagrees with such argument. The claim 1 recites a transitional term "comprising" which is open ended term (meaning does not exclude additional elements or steps) in opposed to the term "consisting" which excludes any element or step not specified in the claim. As for secondary art of Bewlay, Glavicic, Decker, and Eylon, Applicant mainly argues that claim 1 is directed to a repair process that only involves heat treatment step and that the secondary art teach heat treatment process aimed at original manufacture part and not for post-use components as a repair process and that Applicant's method can be for a bi-modal titanium structure (Ti64) while Decker's teaches heat treatment for a titanium alloy other than Ti64 (Remarks, paragraphs 1-3). The examiner respectfully disagrees with such arguments. The examiner submits that the primary art of Hu et al. is directed to heat treatment used in repair process and none of the secondary art explicitly teach that their method cannot be used for a repair process. In addition, the reliance on secondary art of Decker is to teach that it is well-known to subject a turbine engine component made of titanium alloy to heat treatment to remove crystal defects such as dislocations irrespective of the exact type of titanium alloy (Decker is used in rejection of dependent claims 9 and 10 and it is noted that neither of these claims recites any specific type of titanium alloy). Furthermore, instant claim 14 and paragraph [0029] of the originally filed specification explicitly discloses that the component(s) to which the claimed heat treatment can be applied can include various titanium alloys, including but not limited to multi-phase titanium alloys such as alpha-beta titanium alloys, and single phase alloys such as alpha titanium alloys, or near-alpha titanium alloys. 
Furthermore, with respect to claim 12, Applicant argues that the cited art fails to teach or suggest a method of servicing a gas turbine engine where the titanium alloy includes soft grains oriented for slip and hard grains not oriented for slip; and wherein prior to the heat treatment the titanium alloy includes dislocations at boundaries between the soft grains and the hard grains, the dislocations formed after the component is subjected to prolonged and/or cycled periods of stress at temperatures less than about 400 degrees F, leading to cold dwell fatigue; and wherein the heat treatment annihilates the dislocations (Remarks, paragraph 4). The examiner submits that the amendment to claim 12 raises new issues that would require further consideration and search. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARANG AFZALI whose telephone number is (571)272-8412. The examiner can normally be reached M-F 7 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        07/19/2022